Citation Nr: 9934484	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-43 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating greater than 10 percent for 
degenerative arthritis of the cervical spine, status post 
anterior cervical diskectomy fusion (ACDF).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to April 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1994, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 10 percent for 
degenerative arthritis of the cervical spine, status post 
ACDF.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in Atlanta, 
Georgia, on June 4, 1997, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected an appeal of 
the RO's award of a temporary total rating for convalescence 
that ended as of April 30, 1994, requesting an extension of 
the period.  In a December 1996 decision, the RO granted this 
claim.  Because the benefit sought on appeal has been 
granted, this issue is no longer before the Board for 
appellate consideration.  

At his June 1997 hearing the veteran raised a claim of 
entitlement to a rating greater than 10 percent for his 
service-connected lumbar spine disability, this claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's cervical spine disability is manifested by 
narrowing disc space at C6-7, neural foraminal narrowing at 
C3-4, C4-5, C5-6, right rotation of 22 degrees with objective 
pain, left rotation of 35 degrees, right flexion of 15 
degrees, and left flexion of 30 degrees, normal pinprick 
responses bilaterally and symmetrical deep tendon reflexes 
and circumference of the upper extremities.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for degenerative 
arthritis of the cervical spine status post ACDF are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his degenerative changes of the cervical spine 
status post ACDF, constitute a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).

In a June 1981 RO decision the veteran was originally granted 
entitlement to service connection for degenerative arthritis 
of the cervical spine and a 20 percent rating assigned, 
effective April 8, 1981, his date of discharge.  This 
evaluation was confirmed in an April 1983 decision.  In an 
October 1986 decision the RO decreased the veteran's 
evaluation to 10 percent disabling and the veteran appealed.  
In an August 1997 Board decision the 10 percent rating was 
confirmed.  In July 1994 the RO awarded the veteran a 
temporary total rating for convalescence pursuant to 
38 C.F.R. § 4.30 (1999), for the period from March 2, 1994, 
to April 30, 1994, and a return to a 10 percent evaluation as 
of May 1, 1994.  The veteran appealed this decision.  In a 
December 1996 decision the RO extended the veteran's 
convalescent period to June 1, 1994, and maintained the 
denial of the veteran's claim of entitlement to an increased 
rating for his cervical spine disability.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Additionally, VA regulations set forth at 38 C.F.R. § 4.40 
(1999) provide for consideration of a functional impairment 
when evaluating the severity of a musculoskeletal disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's degenerative arthritis of the cervical spine 
status post ACDF by application of the criteria set forth in 
Diagnostic Code 5290, governing limitation of motion of the 
cervical spine.  Under this provision, a 10 percent rating is 
warranted for a slight impairment of range of motion of the 
cervical spine, a 20 percent rating is warranted for a 
moderate impairment, and a 30 percent rating for a severe 
impairment.  

Medical evidence shows that the veteran underwent an anterior 
cervical diskectomy fusion in March 1994 wherein C6-7 were 
fused.  An April 1994 outpatient treatment notation notes 
negative sensory radiculopathy of the right shoulder with 
occasional pain.  Physical finding notations recorded in a VA 
psychiatric hospitalization from March to May 1995 show that 
he had full range of motion in the musculoskeletal area with 
motor strength of 5/5, symmetric strength in his upper and 
lower extremities, and symmetric bulk and tone.  His 
sensation was intact to light touch bilaterally and his deep 
tendon reflexes were 2+ throughout.  He could also perform 
finger to nose alternating movements.  
A February 1997 VA examination report notes that the veteran 
had had surgery on his right shoulder just before the 
examination and thus examination of the right shoulder was 
not possible.  However, the Board notes that in an April 1999 
RO decision the veteran was awarded service connection for 
his right shoulder disability, and thus he is being 
compensated for this impairment separate from his cervical 
spine disability and the lack of findings in this examination 
is not relevant.  See 38 C.F.R. § 4.14 (1999).

With regard to the cervical spine, the February 1997 
examination report notes that the veteran had rotation to the 
left of 35 degrees, rotation to the right of 22 degrees with 
pain, flexion to the left of 30 degrees and flexion to the 
right of 15 degrees with pain.  There was no asymmetry of the 
shoulders, no sensory deficits in the left upper extremity, 
and essentially normal pinprick responses bilaterally. The 
circumference of the upper extremities was equal.  The deep 
tendon reflexes were symmetric and the brachial radialis and 
triceps were 2+ bilaterally.  The biceps deep tendon reflexes 
were sluggish bilaterally.  The diagnosis was status post 
ACDF and fusion with some persisting subjective complaints.  
X-ray evidence showed narrowing disc space at C6-7, and 
neural foraminal narrowing at C3-4, C4-5, and C5-6.

At his June 1997 hearing the veteran stated that he had 
difficulty with pain on motion in his neck, grip problems in 
his hands when lifting, and trouble turning his head.  

Given that the veteran's range of motion is somewhat limited, 
and that he has presented objective evidence of pain on 
motion, the Board finds that his cervical spine disability 
more nearly approximates a moderate impairment.  A higher 
evaluation is not warranted since he has essentially normal 
neurological functioning and is not restricted to only slight 
movement despite the pain.  Accordingly, the veteran's 
service-connected cervical spine disability is found to be 20 
percent disabling.

The Board additionally notes that under the provisions of 
Diagnostic Code 5003, governing degenerative arthritis, 
evaluation is made on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, Diagnostic Code 5003, also 
provides that if the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applicable for "each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003."  Additionally, Diagnostic 
Code 5003 states that in the absence of limitation of motion, 
with x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating can be 
assigned and a 20 percent rating can be assigned for such 
evidence with occasional incapacitating exacerbations.  
Because, the veteran's limitation of motion and pain on 
motion of his cervical spine has already been considered in 
his evaluation under Diagnostic Code 5290, the assignment of 
a separate evaluation under Diagnostic Code 5003 would result 
in the evaluation of the same disability/symptoms under 
various diagnoses and thus is prohibited by 38 C.F.R. § 4.14 
(1999).  Consequently, the Board finds that additional 
compensation pursuant to Diagnostic Code 5003, is not 
warranted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 20 percent rating for degenerative arthritis of the 
cervical spine, status post ACDF is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

